Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 11/03/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending 
Response to Applicant’s Argument
In view of the amendments to all the claims, previous grounds of rejections are vacated. Upon further search and consideration, please see details regarding new grounds of rejections below. 
Claim Objections
Claim 8 has been amended to be dependent on Claim 6, which “alert the specific user…” rather than prompting the user. Thus, “…output the prompt to a display” does not have proper antecedent. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1, 5, and 7 are rejected under 35 USC 102(a)(2) as being anticipated by Akkiraju et al. (US 2018/0307675 A1).
Regarding Claim 1, Akkiraju discloses a computing device comprising a processor (¶57 and Fig. 1, implementing a server / computer with processor) to: 
capture voice data from a teleconference that the computing device is logged into or a speech being given by a user of the computing device (¶58, a speech to text application creates textual data from a spoken conversation between a first participant and a second participant in a real time conversation); 
¶59, the created textual data includes words and terms; ¶62, textual data corresponds to objective indicating a desired outcome of the real-time conversation for the first participant); and 
based on the words, output a prompt to the user of the computing device, while the user is speaking (¶64, at a current point in the real time conversation includes a current turn for the first participant in the conversation), the prompt displayed on a display of the computing device and comprising content relevant to the teleconference or speech to guide the user in deciding what to say next (¶63 and ¶65, utilizing a model to determine a dialog act to be entered by the first participant at the current point in the real-time conversation that meets / achieves the objective; ¶69, return the dialog act to the first participant by displaying the dialog act to the first participant).  
Regarding Claim 5, Akkiraju discloses wherein the words in the voice data comprise keywords regarding current events (¶83, identify features of the real time conversation including ngrams or sequence of words within topic based information; see ¶116, Table 2, words regarding product exchange) and the prompt comprises information regarding the current event (¶84, sending a notification allowing the proposed dialog act received from the first participant to be entered in the current point of the conversation).
Regarding Claim 7, Akkiraju discloses wherein the words comprise information associated with a participant in the teleconference, including any of a name of the participant, a role of the participant, and a topic of interest relevant to the participant (¶116, Table 2,  words of customer service representative regarding product exchange.
Claims 6, 8, 11, and 18 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Raniere (US 2015/0081663 A1).
Regarding Claim 6, Raniere discloses a non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor, to cause the processor of a computing device (¶18, computer system 101 comprising a processor 103 and computer readable memory 105; ¶19, processor 103 may carry out instructions of a computer program; ¶20, memory 105 stores programs) to: 
capture voice data for a specific user from a teleconference that the computing device is logged into or a speech being given by the specific user (¶29, record audio input via microphone; ¶30, detecting voice signature of the user to differentiate multiple user voices recorded in a phone conversation); 
analyze the captured voice data to determine words in the voice data (¶36, analyze and parse user input for keywords); 
tally a number of times a particular word is used by the specific user in the voice data (¶53, processor 103 tracks the number of times a keyword has been parsed from user input and correlate the frequency with which a keyword is generated to the relative importance the keyword may have to a user; ¶55, ranking the importance of the keyword may be frequency with which the keyword is generated) and based on the tally, alert the specific user when the number of times reaches a limit and prompt the user with an alternative word choice (¶64, convert user input into text and parsed for keywords, calculate frequency that a keyword is generated, alert the user to the overuse of the word (i.e., overuse of the word corresponds to a keyword whose frequency hits a limit), and supply a list of suggested alternatives).
Regarding Claim 8, Raniere discloses wherein the program instructions are to cause the processor to output the prompt / alert to a display (¶22, output device includes display).
Regarding Claim 11, Raniere discloses comprising program instructions to capture the voice data from a speech being given by the specific user with a microphone of the computing device (¶22, input device comprises microphone).
Regarding Claim 18, Raniere discloses wherein the prompt is made while the specific user is speaking (¶55, recognizing user’s urgency regarding the biology exam in the user’s voice and identify biology notes in response; ¶61, recall the files needed to present to the user).
Claims 10, 12-15, and 19-20 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Redfern (US 2014/0330566 A1).
Regarding Claim 12, Redfern discloses a method comprising
capturing, via a computing device, voice data from a teleconference (¶16 and ¶24, electronic device 210 captures audio signal of a telephone / conference call and communicates the captured audio signal to server 212);
analyzing the captured voice data to determine words in the voice data (¶¶17-18, extract features from the audio signal and perform keyword analysis); and
based on the words: 
compiling spoken information about a first participant in the teleconference (¶18, determine the name “John Smith” is stated in the conversation, access content in a social graph about “John Smith”); and 
¶18, in a conversation between a first individual and a second individual; ¶22, provide content to them based on the context of the conversation).
Regarding Claim 10, Redfern discloses wherein the compiled information comprises availability of the first participant with regards to scheduling information (¶20, access individual’s calendar to determine how busy the individual is).
Regarding Claim 13, Redfern discloses wherein the captured voice data comprises a name of a first participant which is added to the compiled information (¶17, identify an individual by extracting features from the audio signal and compare the features to voiceprints; ¶18, determine the name “John Smith” is stated in the conversation and access social graph pertaining to John Smith)
Regarding Claim 14, Redfern discloses wherein the captured voice data comprises a role of the first participant which is added to the compiled information (¶21, accessed content in the social graph comprises “John Smith” job title).
Regarding Claims 15, Redfern discloses wherein the captured voice data comprises a topic or topics of interest to the first participant (¶18, keyword analysis identifies a topic).
Regarding Claim 19, Redfern discloses displaying the compiled information to the second participant while the second participant is speaking (¶18, in a conversation between a first individual and a second individual; ¶22, provide content to them based on the context of the conversation).  
Regarding Claim 20, Redfern discloses accessing available social network data of the first participant which is added to the compiled information (¶19, access social graph to obtain profile of “John Smith”; ¶21, provide social graph content like contact information, business information, job title, company etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 USC 103(a) as being unpatentable over Akkiraju et al. (US 2018/0307675 A1) in view of Caskey et al. (US 9779080 B2).
Regarding Claim 2, Akkiraju disclose wherein the captured voice data comprises a sentence currently being spoken by the user (¶69, ¶70, ¶76, and ¶79, system receives textual data / message (¶129) corresponding to a proposed dialog act to be entered at a current point in the real-time conversation from the first participant).
Akkiraju does not disclose wherein the prompt comprises a word or phrase to complete the sentence.
Caskey teaches given a current word / phrase entered by a user via a speech recognition device, predict the next n-1 words to allow a user to auto-complete sentences (Col 1, Rows 47-60 and Col 3, Rows 27-30).
Akkiraju requires a determination of whether a proposed dialog act will change a probability of the objective of the first participant being achieved during the current point in the real-time conversation (¶70, ¶¶80-81, and ¶129) and sending a notification allowing the proposed dialog act received from the first participant to be entered in the current point of the conversation (¶84).
Caskey, Col 1, Rows 59-60).
Claims 3-4 and 16-17 are rejected under 35 USC 103(a) as being unpatentable over Akkiraju et al. (US 2018/0307675 A1) in view of Raniere (US 2015/0081663).
Regarding Claims 3-4, Akkiraju does not disclose analyze the captured voice data comprises tallying each word spoken by the user and wherein the prompt comprises an alternate word selection to a word spoken by the user over a limit. 
Raniere discloses a computing device with processor (¶18, computer system 101 comprising a processor 103 and computer readable memory 105; ¶19, processor 103 may carry out instructions of a computer program; ¶20, memory 105 stores programs) to: 
capture voice data for a specific user from a teleconference that the computing device is logged into or a speech being given by the specific user (¶29, record audio input via microphone; ¶30, detecting voice signature of the user to differentiate multiple user voices recorded in a phone conversation); 
analyze the captured voice data to determine words in the voice data (¶36, analyze and parse user input for keywords); 
tally a number of times a particular word is used by the specific user in the voice data (¶53, processor 103 tracks the number of times a keyword has been parsed from user input and correlate the frequency with which a keyword is generated to the relative importance the keyword may have to a user; ¶55, ranking the importance of the keyword may be frequency with which the keyword is generated) and based on the tally, alert the specific user when the number of times reaches a limit and prompt the user with an alternative word choice (¶64, convert user input into text and parsed for keywords, calculate frequency that a keyword is generated, alert the user to the overuse of the word (i.e., overuse of the word corresponds to a keyword whose frequency hits a limit), and supply a list of suggested alternatives).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to tally words spoken by the user and to prompt the user with alternate word selections to the word spoken over a limit in order to alert the user to the overuse of the word and supply a list of suggested alternatives (Raniere, ¶64).
Regarding Claims 16-17, Akkiraju does not disclose wherein the words comprises a name of a file stored on the computing device and the prompt comprises scheduling information.
Raniere discloses wherein the words comprises a name of a file stored on the computing device (¶55, keywords in “I really need to study for the upcoming biology exam” are used by the system to identify biology notes stored on the computing device) and the prompt comprises scheduling information (¶32, using information to make predictions and logical conclusions about the user like cross checking user’s GPS position and visual input with user’s stored calendar and alert the user to impending appointment).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to analyze the captured voice data to determine words comprising name Raniere, ¶55) and prompt the user of scheduling information in order to make predictions and logical conclusions about the user (Raniere, ¶32).
Claim 9 is rejected under 35 USC 103(a) as being unpatentable over Redfern (US 2014/0330566 A1) in view of Raniere (US 2015/0081663).
Regarding Claim 9, Basson does not disclose wherein the compiled information includes a link or preview to a file mentioned by the first participant.
Raniere discloses a computing device with processor (¶18, computer system 101 comprising a processor 103 and computer readable memory 105; ¶19, processor 103 may carry out instructions of a computer program; ¶20, memory 105 stores programs) to: 
capture voice data / spoken information about a first participant from a teleconference (¶29, record audio input via microphone; ¶30, detecting voice signature of the user to differentiate multiple user voices recorded in a phone conversation; ¶57, audio being parsed for keywords is identified as a user’s significant other or user’s boss); 
compile spoken information about the first participant includes a link or preview to a file mentioned by the first participant (¶62, receiving user input which may be parsed for keywords relating to space travel and exploration and present the user with a prompt suggesting user check out links to related websites) for presentation to second participant (¶57, audio being parsed for keywords was identified as user’s significant other (first participant) such that the user (second participant) receives the prompt to check out the links).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to compile information about a participant comprising links to files mentioned by the participant in order to provide content in the context of the conversation (Redfern, ¶22; Raniere, ¶28, assess and categorize which information may be most important to the user).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/11/2022